EXHIBIT (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 147 to Registration Statement No. 02-90946 on Form N-1A of our reports dated December 15, 2008 relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust, including Eaton Vance Large-Cap Core Research Fund, Eaton Vance Tax-Managed Small-Cap Fund, and Eaton Vance Tax-Managed Small-Cap Value Fund, appearing in the Annual Reports on Form N-CSR of Eaton Vance Mutual Funds Trust for the year ended October 31, 2008, and to the references to us under the headings Financial Highlights in the Prospectuses, Independent Registered Public Accounting Firm, in the Statements of Additional Information, and items 4. and 5. in the Supplements to the Prospectuses, which are incorporated by reference and part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts September 28, 2009
